Citation Nr: 0423260	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran originally submitted a claim for PTSD in November 
2001.  This claim was denied by a rating decision dated 
February 2002.  The veteran appealed this decision in an 
October 2002 VA Form 9.  The veteran's representative 
attempted to withdraw the veteran's appeal to the RO's 
February 2002 rating decision in November 2002, however, this 
withdrawal is invalid.  A representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. § 20.204(c) (2002).  The veteran then re-opened his 
PTSD claim in February 2003.  This claim was denied by a 
rating decision dated in April 2003.  The veteran submitted 
both a notice of disagreement and substantive appeal as to 
the April 2003 rating decision.  Since the perfected appeal 
to the February 2002 rating decision was never properly 
withdrawn, it is that appeal that is currently before the 
Board.  Thus, the Board will address this issue on a de novo 
basis.      

The veteran testified before the undersigned at a Board 
videoconference hearing in December 2003.  The transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The Board observes that the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development, and enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  

The VCAA provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002).  
This assistance specifically includes obtaining all relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity if the claimant has furnished VA with information 
sufficient to locate them.  38 U.S.C.A. § 5103A(c)(1) (West 
2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation and the veteran's service records 
do not reflect receipt of medals or decorations that 
specifically denote combat with the enemy. 

The veteran generally claims that he was exposed to numerous 
stressors during his six months of service in Vietnam, 
including enemy rocket fire on his unit (585th Transportation 
Detachment Co.) in Cam Ranh Bay on or about February 20, 
1970.  On remand, the RO, as part of its duty to assist, 
should undertake efforts to obtain additional information 
that may corroborate the veteran's claimed stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  Service medical records indicate 
that the veteran was hospitalized for psychiatric problems in 
1967 and 1968.  During the December 2003 Board hearing the 
veteran testified that he had pre-service treatment for 
psychiatric problems in 1966 at San Antonio State Hospital 
and Santa Rosa Hospital.  These treatment records are not 
part of the record and it appears that VA never advised the 
veteran of their relevance to his appeal or made any effort 
to obtain them.  A remand is required so that the RO may 
obtain these records.

Finally, the claims folder contains a VA Form 21-22 dated and 
signed by the veteran in May 2003 that appointed Military 
Order of the Purple Heart of the U.S.A. as the veteran's 
representative.  However, during the December 2003 Board 
video hearing, the veteran was represented by the Utah 
Division of Veterans Affairs.  At this time, it was indicated 
that the veteran had changed his representative from Military 
Order of the Purple Heart of the U.S.A. to the Utah Division 
of Veterans Affairs; however, there is no record of this 
change in the claims folder.  A remand is required so that 
the RO may be verify the identity of the veteran's 
representative, in writing, from the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify the identity of 
the veteran's representative and obtain a 
new Form VAF 21-22 if necessary.  

2.  The RO should request the U.S. Armed 
Services Center for Unit Records Research 
(CURR) to provide any information that 
might corroborate the veteran's alleged 
stressor.  In particular, they should be 
asked to verify whether or not the 585th 
Transportation Detachment Co. was exposed 
to enemy rocket fire in Cam Ranh Bay on 
or about February 20, 1970.  A detailed 
account of this alleged stressor can be 
found in the claims folder tabbed in pink 
and labeled "6/03 Veteran's Statement."  
A copy of this June 2003 statement may be 
provided to CURR, if found warranted by 
the RO.  

3.  If this stressor is verified by CURR, 
the RO should then send the veteran a 
letter and inform him of the necessity of 
obtaining the records of pre-service 
treatment for psychiatric problems in 
1966 at San Antonio State Hospital and 
Santa Rosa Hospital and inform the 
veteran that he may submit these records 
himself or authorize VA to obtain them on 
his behalf.  If these records are 
unobtainable, a negative reply should be 
obtained in writing from either the 
veteran or the medical providers (if 
possible) and associated with the claims 
folder.


4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  If the 
sole stressor has been confirmed, the RO 
may wish to undertake a VA examination to 
determine if the confirmed stressor, 
standing alone, has caused PTSD.
  
5.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




